


Exhibit 10.34

 

Participation Agreement

 

This Participation Agreement, dated as of December 19, 2007 (the “Agreement”),
is by and among the employee whose name appears on the signature page hereof
(the “Employee”), ServiceMaster Global Holdings, Inc., a Delaware corporation
(the “Company”), and The ServiceMaster Company, a Delaware corporation
(“ServiceMaster”).

 

W I T N E S S E T H :

 

WHEREAS, on July 24, 2007 the Company acquired ServiceMaster; and

 

WHEREAS, the Company desires to offer the Employee the opportunity, subject to
certain conditions, to purchase shares of its common stock and to award to the
Employee options to purchase common stock pursuant to a new long-term incentive
plan, the ServiceMaster Global Holdings Stock Incentive Plan (the “New Equity
Incentive Plan”); and

 

WHEREAS, the Employee is party to a Change in Control Severance Agreement, dated
as of [                  ], by and between the Employee and ServiceMaster (as
amended, the “CIC Agreement”); and

 

WHEREAS, the Company has determined it is appropriate to revise its
subsidiaries’ annual incentive programs (as so revised, the “New Bonus
Program”); and

 

WHEREAS, the Company has determined that is appropriate to require, as a
condition to the Employee’s purchase of shares of common stock and award of
options to purchase common stock, that the Employee consent to amend certain
provisions of the CIC Agreement relating to “Good Reason” as defined in the CIC
Agreement; and

 

WHEREAS, the Company has determined that is appropriate to require, as a further
condition to participation in the New Equity Incentive Plan, that the Employee
acknowledge that the Employee’s participation in the New Bonus Program and the
New Equity Incentive Plan will be deemed to satisfy certain obligations of the
Company and ServiceMaster under the CIC Agreement; and

 

--------------------------------------------------------------------------------


 

WHEREAS, the Employee wishes to participate in the New Bonus Program and the New
Equity Incentive Plan and to purchase shares of the Company’s common stock
(either directly or indirectly in the form of deferred share units), and to make
such acknowledgments and amendments.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
parties hereto hereby agree as follows:

 


SECTION 1.              ACKNOWLEDGMENTS UNDER CIC AGREEMENT.


 

(a)                                Closing of the Transactions.  Neither the
entering nor consummation (such consummation, the “Closing”) of the transactions
contemplated by the Agreement and Plan of Merger, dated March 18, 2007, among
the Company (then known as CDRSVM Topco, Inc.), CDRSVM Acquisition Co., Inc. and
ServiceMaster, nor any change between the Employee’s position or terms of
employment as in effect before the Closing compared with immediately after the
Closing, shall give rise to the Employee’s right to terminate his or her
employment for “Good Reason” (as defined in the CIC Agreement). The Employee,
the Company and ServiceMaster acknowledge that a “Change in Control” (as defined
in the CIC Agreement) occurred upon the Closing.

 

(b)                Events Subsequent to the Closing.  No change to the
Employee’s position or terms of employment that occurred on or after the date of
the Closing up to the date hereof, nor any planned change to such position or
such terms that has been communicated to the Employee as of the date hereof but
not yet implemented, shall give rise to the Employee’s right to terminate his or
her employment for “Good Reason.”

 

(c)                 Long-Term Incentives.  The Employee’s participation in the
New Equity Incentive Plan shall be deemed to satisfy all obligations with
respect to providing comparable or replacement long-term incentive and/or equity
benefits as contemplated by section 1(g)(4)(i) of the CIC Agreement.

 

(d)                Annual Incentive.  The New Bonus Program shall be deemed to
satisfy all obligations with respect to providing comparable or replacement
annual incentive opportunities as

 

2

--------------------------------------------------------------------------------


 

contemplated by section 1(g)(4)(i) of the CIC Agreement; provided, however, that
the Employee’s 2009 bonus opportunity under the New Bonus Program shall not be
less than the Employee’s 2008 bonus opportunity under the New Bonus Program, and
the performance objectives for such 2009 bonus opportunity shall be determined
by the Company’s board of directors in consultation with the Company’s chief
executive officer.

 


SECTION 2.              AMENDMENT OF CIC AGREEMENT.  SECTION 1(G) OF THE CIC
AGREEMENT SHALL BE AMENDED TO READ IN ITS ENTIRETY AS FOLLOWS:


 


“GOOD REASON” MEANS, WITHOUT THE EMPLOYEE’S EXPRESS WRITTEN CONSENT, THE
OCCURRENCE OF ANY OF THE FOLLOWING EVENTS AFTER A CHANGE IN CONTROL:


 


(1)      ANY OF (I) THE REDUCTION IN ANY MATERIAL RESPECT IN THE EMPLOYEE’S
POSITION(S), DUTIES OR RESPONSIBILITIES WITH SERVICEMASTER OR THE EMPLOYEE’S
BUSINESS SEGMENT, AS APPLICABLE, IMMEDIATELY PRIOR TO SUCH CHANGE IN CONTROL,
(II) AN ADVERSE CHANGE IN THE EMPLOYEE’S REPORTING RESPONSIBILITIES OR TITLES
WITH SERVICEMASTER OR THE EMPLOYEE’S BUSINESS SEGMENT, AS APPLICABLE, AS IN
EFFECT IMMEDIATELY PRIOR TO SUCH CHANGE IN CONTROL  OR (III) ANY REMOVAL OR
INVOLUNTARY TERMINATION OF THE EMPLOYEE FROM SERVICEMASTER OR THE EMPLOYEE’S
BUSINESS SEGMENT, AS APPLICABLE, OTHERWISE THAN AS EXPRESSLY PERMITTED BY THIS
AGREEMENT;


 


(2)      A REDUCTION IN THE EMPLOYEE’S RATE OF ANNUAL BASE SALARY AS IN EFFECT
IMMEDIATELY PRIOR TO SUCH CHANGE IN CONTROL OR AS THE SAME MAY BE INCREASED FROM
TIME TO TIME THEREAFTER;


 


(3)      ANY REQUIREMENT OF SERVICEMASTER OR THE EMPLOYEE’S BUSINESS SEGMENT, AS
APPLICABLE, THAT THE EMPLOYEE BE BASED MORE THAN 40 MILES FROM THE FACILITY
WHERE THE EMPLOYEE IS LOCATED AT THE TIME OF THE CHANGE OF CONTROL;


 


(4)      THE FAILURE OF SERVICEMASTER OR THE EMPLOYEE’S BUSINESS SEGMENT, AS
APPLICABLE, TO (I) PROVIDE EMPLOYEE BENEFITS AND COMPENSATION PLANS THAT ARE
SUBSTANTIALLY COMPARABLE IN THE AGGREGATE TO THOSE IN WHICH THE EMPLOYEE IS
PARTICIPATING

 

3

--------------------------------------------------------------------------------


 


IMMEDIATELY PRIOR TO SUCH CHANGE IN CONTROL, (II) PROVIDE THE EMPLOYEE AND THE
EMPLOYEE’S DEPENDENTS WELFARE BENEFITS (INCLUDING, WITHOUT LIMITATION, MEDICAL,
PRESCRIPTION, DENTAL, DISABILITY, SALARY CONTINUANCE, EMPLOYEE LIFE, GROUP LIFE,
ACCIDENTAL DEATH AND TRAVEL ACCIDENT INSURANCE PLANS AND PROGRAMS) SUBSTANTIALLY
COMPARABLE TO THE PLANS, PRACTICES, PROGRAMS AND POLICIES OF SERVICEMASTER AND
ITS AFFILIATED COMPANIES IN EFFECT FOR THE EMPLOYEE IMMEDIATELY PRIOR TO SUCH
CHANGE IN CONTROL, (III) PROVIDE FRINGE BENEFITS SUBSTANTIALLY COMPARABLE TO THE
PLANS, PRACTICES, PROGRAMS AND POLICIES OF SERVICEMASTER AND ITS AFFILIATED
COMPANIES IN EFFECT FOR THE EMPLOYEE IMMEDIATELY PRIOR TO SUCH CHANGE IN
CONTROL, (IV) PROVIDE AN OFFICE, TOGETHER WITH PERSONAL SECRETARIAL AND OTHER
ASSISTANCE, SUBSTANTIALLY COMPARABLE TO THE THAT PROVIDED TO THE EMPLOYEE BY
SERVICEMASTER AND ITS AFFILIATED COMPANIES IMMEDIATELY PRIOR TO SUCH CHANGE IN
CONTROL, (V) PROVIDE THE EMPLOYEE WITH PAID VACATION AS IN EFFECT FOR THE
EMPLOYEE IMMEDIATELY PRIOR TO SUCH CHANGE IN CONTROL, OR (VI) REIMBURSE THE
EMPLOYEE PROMPTLY FOR ALL REASONABLE EMPLOYMENT EXPENSES INCURRED BY THE
EMPLOYEE IN ACCORDANCE WITH THE MOST FAVORABLE POLICIES, PRACTICES AND
PROCEDURES OF SERVICEMASTER AND ITS AFFILIATED COMPANIES IN EFFECT FOR THE
EMPLOYEE IMMEDIATELY PRIOR TO SUCH CHANGE IN CONTROL; OR


 


(5)      THE FAILURE OF SERVICEMASTER TO OBTAIN THE ASSUMPTION AGREEMENT FROM
ANY SUCCESSOR AS CONTEMPLATED IN SECTION 10(B).


 


FOR PURPOSES OF THIS AGREEMENT, AN ISOLATED, INSUBSTANTIAL AND INADVERTENT
ACTION TAKEN IN GOOD FAITH WHICH IS REMEDIED BY SERVICEMASTER OR ANY OF ITS
AFFILIATED COMPANIES PROMPTLY AFTER RECEIPT OF NOTICE THEREOF GIVEN BY THE
EMPLOYEE SHALL NOT CONSTITUTE GOOD REASON.


 


SECTION 3.              MISCELLANEOUS.


 

(a)               Effectiveness of Agreement.   This Agreement shall be
effective as of, and subject to, the closing of the first sale by the Company
and purchase by the Employee of shares of the Company’s common stock under the
New Equity Incentive Plan (whether directly or indirectly in the form of
deferred share units) following the date hereof.

 

4

--------------------------------------------------------------------------------


 

(b)               Entire Agreement.  This Agreement constitutes the entire
agreement among the parties hereto with respect to the subject matter hereof. 
All prior correspondence and proposals (including but not limited to summaries
of proposed terms) and all prior promises, representations, understandings,
arrangements and agreements relating to such subject matter (including but not
limited to those made to or with the Employee by any other person) are merged
herein and superseded hereby.

 

(c)               No Right to Continued Employment. Nothing in this Agreement
shall be deemed to confer on the Employee any right to continue in the employ of
the Company or any of its subsidiaries, or to interfere with or limit in any way
the right of the Company or any of its subsidiaries to terminate such employment
at any time.

 

(d)               Binding Effect; Assignment.  This Agreement shall be binding
on and inure to the benefit of the Company and ServiceMaster, and their
respective successors and permitted assigns.  This Agreement shall also be
binding on and inure to the benefit of the Employee and his or her heirs,
executors, administrators and legal representatives.  This Agreement shall not
be assignable by any party hereto without the prior written consent of the other
parties hereto, except as provided pursuant to this Section 3(d).  The Company
and ServiceMaster may effect such an assignment without prior written approval
of the Employee (i) to each other or to any subsidiary of the either of them or
(ii) upon the transfer of all or substantially all of their respective
businesses and/or assets (by whatever means), provided that, in the case of
(ii), the successor to shall expressly assume and agree to perform this
Agreement.

 

(e)               Amendment.  This Agreement may be amended, modified or
supplemented only by a written instrument executed by the Employee,
ServiceMaster and the Company.

 

(f)                Applicable Law.  This Agreement shall be governed by and
construed in accordance with the law of the State of Delaware regardless of the
application of rules of conflict of law that would apply the laws of any other
jurisdiction.

 

(g)               Waiver of Jury Trial.  Each party hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in respect of any suit, action or proceeding arising out of this Agreement
or any transaction contemplated hereby.  Each party (i) certifies that no

 

5

--------------------------------------------------------------------------------


 

representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (ii) acknowledges that it and the other
parties have been induced to enter into the Agreement by, among other things,
the mutual waivers and certifications in this Section 3(g).

 

(h)               Section and Other Headings, etc.  The section and other
headings contained in this Agreement are for reference purposes only and shall
not affect the meaning or interpretation of this Agreement.

 

(i)                Counterparts.  This Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original and all of
which together shall constitute one and the same instrument.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company, ServiceMaster and the Employee have executed
this Agreement as of the date first above written.

 

 

 

THE SERVICEMASTER COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

SERVICEMASTER GLOBAL HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

THE EMPLOYEE:

 

 

 

 

 

By:

 

 

[Employee]

 

7

--------------------------------------------------------------------------------
